     Case 3:16-cv-00513-L Document 154 Filed 04/22/19                    Page 1 of 6 PageID 6385


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

        THREE EXPO EVENTS, L.L.C.,                 '
                   Plaintiff,                      '
                                                   '     CIVIL ACTION NO. 3:16-cv-00513-D
        v.                                         '
                                                   '
        CITY OF DALLAS, TEXAS,                     '
                   Defendant.                      '


                                     JOINT STATUS REPORT

1.       A brief statement of the nature of the case, including the contentions of the parties.

         Nature of the Case:

         Plaintiff, Three Expo Events, L.L.C. (Three Expo) is engaged in the business of producing
         and presenting adult entertainment exhibitions and conventions in major cities of the
         nation. After staging such an event in the City of Dallas’s Convention Center (the
         “Convention Center”) in August 2015, (Exxxotica 2015) the City and Three Expo
         informally agreed to a second convention (Exxxotica 2016) to be held at the Convention
         Center on May 20-21, 2016. The Convention Center was in the process of drafting a
         contract for Exxxotica 2016 when Dallas’s mayor advised that he did not want the
         Exxxotica event to return to the Convention Center. The mayor directed the City Attorney
         to draft a resolution and on February 10, 2016, the City Council adopted Resolution No.
         160308, by a vote of 8 to 7, which directed the City Manager to not enter into a contract
         with Three Expo for the lease of the Convention Center.

         On February 24, 2016, Three Expo filed suit against the City. The district court denied
         Three Expo’s motion for preliminary injunction, and no Exxxotica event took place in
         Dallas in 2016. Three Expo’s amended complaint alleges that the City’s actions and
         resolution denying Exxxotica 2016 access to the Convention Center violated the First
         Amendment, the Equal Protection Clause, and the Bill of Attainder Clause of the United
         States Constitution. After discovery, the City filed a motion to dismiss for lack of
         jurisdiction, contending that Three Expo lacked standing to bring suit. The district court
         granted the City’s motion. The Fifth Circuit Court of Appeals reversed the decision based
         on (1) clear errors in the district court’s factual findings; and (2) the district court’s manifest
         failure to apply the well-established principles of law governing Article III standing to the
         entire evidence of record in this case.

         Plaintiff, Three Expo contends and the evidence supports that the Convention Center is a
         designated public forum and that the City should be enjoined from violating Plaintiff’s first
         amendment and equal protection rights by banning Three Expo from the Convention
         Centre. Plaintiff also contends that the City’s actions constitute an illegal Bill of Attainder.
         In addition to injunctive relief, Plaintiff is entitled to monetary damages including for net
                                                     1
     Case 3:16-cv-00513-L Document 154 Filed 04/22/19                   Page 2 of 6 PageID 6386


         revenues lost by the City’s refusal to allow Three Expo to hold its annual convention in
         the Convention Center for years 2016 through 2019, as well as reasonable attorneys’ fees.

        City’s Contentions

        Plaintiff’s Free Speech Clause Claim
        The City contends the Convention Center is a nonpublic forum and the City’s action in
        passing Resolution No. 160308 was viewpoint neutral and reasonable in light of the
        Convention Center’s purpose as an economic engine for the City. Further, the City contends
        Plaintiff cannot demonstrate that the City discriminated against Three Expo Events, LLC
        based on its viewpoint, which has always been vague and evolving, and because the City’s
        action was reasonable in light of the multiple contract and penal code violations which took
        place in connection with Exxxotica Dallas 2015, and in light of the fact that the City otherwise
        restricts the type of conduct which took place at Exxxotica Dallas 2015. The City also
        contends that Plaintiff’s as-applied challenge should be denied because the City’s ordinance
        has long since been found to pass constitutional muster.

        Plaintiff’s Equal Protection Claim
        The City contends it did not treat Plaintiff differently that similarly situated entities, that is,
        those who either declined to enter into contracts for the lease of the Convention Center, or
        those who violated contractual provisions and penal codes in conjunction with their lease or
        attempted lease of the Convention Center. Additionally, the City’s action in passing the
        Resolution did not implicate any of Plaintiff’s constitutional rights.

        Plaintiff’s Bill of Attainder Claim
        The City contends Resolution No. 160308 was passed for nonpunitive purposes and did not
        constitute punishment. The City further contends Plaintiff cannot prove that the Council
        members who voted in favor of the Resolution did so with the intent to punish Plaintiff.

        Finally, the City contends Plaintiff’s request for mandatory injunctive relief should be denied
        because Plaintiff’s request seeks relief which Plaintiff would reject.

        The City has filed a motion for summary judgment on all of Plaintiff’s claims.


2.       Any challenge to jurisdiction or venue.

         None.

3.       Any pending or contemplated motions and proposed time limits for filing motions.

         Pending:

         Plaintiff’s Renewed Motion for a Preliminary Injunction;

         Plaintiff’s Motion for Partial Summary Judgment (On Liability, Declaratory and
         Injunctive Relief); and
                                             2
     Case 3:16-cv-00513-L Document 154 Filed 04/22/19              Page 3 of 6 PageID 6387



        Defendant’s Motion for Summary Judgment.

        Contemplated: None.

4.      Any matters which require a conference with the court.

        None.

5.      Likelihood that other parties will be joined and the deadline for adding parties and
        amendment of pleadings.

        None.

6.      (a) An estimate of the time needed for discovery with reasons, (b) a specification of
        the discovery contemplated, and (c) limitations, if any, that should be placed on
        discovery. If these matters are specifically addressed in the proposed discovery plan,
        the parties need not address them here.

         (a) an estimate of the time needed for discovery with reasons

           None. Discovery closed in January, 2017.

         (b) a specification of the discovery contemplated

           None.

         (c) Limitations, if any, that should be placed on discovery

          None.

7.      A statement that counsel have read the Dondi decision, 121 F.R.D. 284 (N.D. Texas
        1988, and that counsel have read and are familiar with the district’s Civil Justice
        Expense and Delay Reduction Plan as amended in May 2002.

                   Plaintiff’s counsel and counsel for City of Dallas confirm each
                   has read the Dondi decision and are familiar with the District’s Civil
                   Justice Expense and Delay Reduction Plan.




                                                 3
Case 3:16-cv-00513-L Document 154 Filed 04/22/19              Page 4 of 6 PageID 6388



     8.    Requested trial date, estimated length of trial, and whether a
           jury has been demanded.

           Plaintiff requests a trial date the week of July 8th or July 15th of 2019.
           Plaintiff estimates length of trial is 2 -3 days. A jury has been
           demanded.

           The City was previously represented by outside counsel in this matter
           and the undersigned counsel for the City was very recently assigned to
           this case. Accordingly, the City respectfully requests time for its
           attorneys to familiarize themselves with the case and to prepare for the
           remaining dispositive motions and trial. The City requests a trial date in
           January 2020 and estimates 5 days for trial.

     9.    Whether the parties will consent to a trial (jury or nonjury) before
           United States Magistrate Judge David L. Horan per 28 U.S.C.
           §636(c). The parties are simply to state that they consent or do not
           consent to trial before the magistrate judge. The court does not wish
           to know the identity of the party refusing to consent. See Fed. R.
           Civ. P. 73(b).

           The parties will not consent to trial before the Magistrate Judge.

     10.   Prospects for settlement, and status of any settlement negotiations.

           The parties are actively engaged in settlement negotiations which they
           hope to conclude in the next few weeks. Based on the current status,
           the parties are optimistic that a settlement will occur.

     11.   Whether the parties will agree to mediation or to other alternative dispute
           resolution, and when it would be most effective (before discovery, after
           limited discovery, or at the close of discovery).

           Should settlement efforts not be successful, the parties would agree to
           mediation or other alternative dispute resolution.

     12.   Any other matters relevant to the status and disposition of this case.

               Given the ongoing settlement negotiations, the parties would
           request that the Court take no     action on the pending motions unless
           and until the parties advise the Court that a settlement cannot      be
           reached.




                                           4
Case 3:16-cv-00513-L Document 154 Filed 04/22/19      Page 5 of 6 PageID 6389


                                 Respectfully submitted,

                                 Roger Albright, LP

                                 /s/ Roger Albright
                                  Roger Albright
                                 Texas State Bar No. 00974580
                                 1100 Atrium II
                                 1701 N. Collins Blvd.
                                 Richardson, TX 75080
                                 Telephone No.: (972) 644-8181
                                 Telecopier No.: (972) 644-8180
                                 Email: roger@sheilswinnubst.com

                                 ATTORNEY FOR PLAINTIFF

                                 -and-


                                BERKMAN, GORDON, MURRAY & DeVAN

                                /s/ J. Michael Murray
                                J. Michael Murray
                                Ohio Bar No. 0019626
                                55 Public Square, Suite 2200
                                Cleveland, Ohio 44113-1949
                                Telephone No.: (216) 781-5245
                                Telecopier No.: (216) 781-8207
                                Email: jmmurray@bgmdlaw.com

                                ATTORNEYS FOR PLAINTIFF




                                    5
Case 3:16-cv-00513-L Document 154 Filed 04/22/19    Page 6 of 6 PageID 6390


                                 -and-

                                OFFICE OF THE CITY ATTORNEY
                                CITY OF DALLAS, TEXAS

                                CHRISTOPHER J. CASO
                                INTERIM CITY ATTORNEY

                                /s/ Stacy Jordan Rodriquez
                                Stacy Jordan Rodriquez
                                Executive Assistant City Attorney
                                Texas State Bar No. 11016750
                                stacy.rodriguez@dallascityhall.com

                                CHARLES A. “CAL” ESTEE
                                Senior Assistant City Attorney
                                Texas State Bar No. 24066522
                                cal.estee@dallascityhall.com

                                7DN Dallas City Hall
                                1500 Marilla Street
                                Dallas, Texas 75201
                                Telephone No.: (214) 670-3519
                                Telecopier No.: (214) 670-0622

                                ATTORNEYS FOR DEFENDANT




                                   6
